Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 12/23/2020 have been fully considered and are persuasive. The claims have been amended to recite lamination heads which are continuously supported from above and are configured to apply layup material when a mandrel is located directly underneath the lamination heads. These limitations are supported by the drawings as originally filed. The prior art references previously relied upon fail to teach or fairly suggest such limitations. Johnson (US 2005/0039843) teaches a circular lamination path such that the direction from which the heads are supported and relative mandrel position are constantly shifting as the lamination heads rotate about the lamination path. Boge (US 2013/0153154) teaches mandrels which are located on a side of the lamination heads, the lamination heads being supported from their side. There is no teaching or suggestion in the prior art to provide a manufacturing system having lamination heads which are continuously supported from above and are configured to apply layup material when a mandrel is located directly underneath the lamination heads as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746